Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1476 Page 1 of 46




Stephen M. Sansom (#10678)
Brandon T. Christensen (#16420)
HOLLAND & HART LLP
222 South Main Street, Suite 2200
Salt Lake City, UT 84101
Tel: (801) 799-5897
smsansom@hollandhart.com
btchristensen@hollandhart.com

Anthony R. Zeuli (Admitted Pro Hac Vice)
Thomas Johnson (Admitted Pro Hac Vice)
Joseph Dubis (Admitted Pro Hac Vice)
MERCHANT GOULD P.C.
2200 Fifth Street Towers
150 South Fifth Street
Minneapolis, MN 55402-4247
Tel: (612) 332-5300
tzeuli@merchantgould.com
tjohnson@merchantgould.com
jdubis@merchantgould.com

Attorneys for Plaintiffs


      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                SOUTHERN REGION OF THE CENTRAL DIVISION

  CRYSTAL LAGOONS U.S. CORP. AND
  CRYSTAL LAGOONS TECHNOLOGIES                (PROPOSED) JOINT
  INC.,                                    PRELIMINARY INJUNCTION
                                               PRETRIAL ORDER
                  Plaintiffs,
          vs.
  DESERT COLOR MANAGER LLC,
  DESERT COLOR ST. GEORGE LLC, AJ
  CONSTRUCTION, INC., COLE WEST               Case No. 2:20-cv-00851-BSJ
  HOME LLC, HOLMES HOMES, INC.,
  SULLIVAN HOMES LLC, and PACIFIC                Judge Bruce S. Jenkins
  AQUASCAPE INTERNATIONAL, INC.,
                                              JURY TRIAL DEMANDED
                  Defendants
 Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1477 Page 2 of 46




       Plaintiffs Crystal Lagoons U.S. Corp. and Crystal Lagoons Technologies Inc. (“Crystal

Lagoons”) and Defendants Desert Color Manager LLC, Desert Color St. George LLC

(collectively “Desert Color”), Cole West Home LLC (“Cole West”), Holmes Homes, Inc.

(“Holmes Homes”), (collectively the “Builder Defendants”), and Pacific Aquascape

International, Inc. (“Pacific Aquascape”) (collectively “Defendants”) submit the following

proposed Joint Pretrial Order:

I.     General nature of the parties’ claims.

       A.      Plaintiffs’ brief statement of the case.

               1.     Background of the Parties.

       Crystal Lagoons’ founder, Fernando Fischmann, is the inventor of a new worldwide

industry: man-made, multi-acre lagoons for swimming and watersports with color, transparency,

and cleanness similar to tropical seas or swimming pools. However, these lagoons are not

traditional swimming pools. They are the centerpieces of developments, towns, and cities

centered around swimming and watersports. Crystal Lagoons’ brand is known worldwide for

these one-of-a-kind recreational bodies of water and its technology’s intellectual property has

been valued in excess of $3 billion.

       In June 2017, Desert Color contacted Crystal Lagoons seeking to use its proprietary

technology to build a multi-acre, man-made lagoon in St. George, Utah. A non-disclosure

agreement was signed between the parties prohibiting Defendants’ unauthorized use of Crystal

Lagoons’ Confidential Information, proprietary Technology, and Crystal Lagoons’ name and

trademarks. After more than 18 months of working together, exchanging information such as

concepts designs, construction details, cost information, details about systems and equipment


                                                2
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1478 Page 3 of 46




used in the technology, and participating in several site visits to Crystal Lagoons’ other projects

where detailed technical construction methods and information were shared, Defendant Desert

Color broke off discussions telling Crystal Lagoons that the Desert Color was not going forward

with a lagoon. However, Crystal Lagoons discovered in summer 2020 that Desert Color had not

only moved forward with the lagoon project, but did so using Crystal Lagoons’ Confidential

Information, Technology, name and trademarks. This lawsuit and motion for preliminary

injunction followed.

       Defendants have been holding out their lagoon as being affiliated with or designed by

Crystal Lagoons. Defendants are also telling the public that their lagoon is safe for swimming

and permitted for such purpose, as would be the case with an authentic CRYSTAL LAGOONS®

amenity. However, no such permits for the lagoon at Desert Color have been acquired and no

health authority is regulating such lagoon. There is significant risk that unless stopped, the public

will be harmed.

       Crystal Lagoons’ founder invents multi-acre, man-made lagoons with color and
       transparency similar to tropical seas.

       Crystal Lagoons is the owner of proprietary and patented technology to build and

maintain multi-acre, man-made lagoons with high transparency and excellent water quality at

low costs. Inventor Fernando Fischmann, a real estate developer and biochemist who founded

Crystal Lagoons, grew up in Chile and began a real estate development on Chile’s central coast.

The development had fantastic views of the sea but was unattractive for use due to cold-water

temperatures. Mr. Fischmann envisioned an enormous man-made lagoon with clear, turquoise

water to provide a safe way to swim and enjoy watersports. Such technology did not exist

anywhere in the world.

                                                  3
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1479 Page 4 of 46




       Mr. Fischmann has spent more than twenty years researching and perfecting numerous

technologies for the construction and operation of large water bodies with high transparency and

excellent water quality at low costs. As an example, Mr. Fischmann spent over seven years

researching and developing a technology to build a low-cost structure that included the use of a

plastic liner, instead of a complete concrete shell, installed directly over soil or compacted sand

to contain the large water body and several technical features that had never been used in crystal

clear bodies of water of such large sizes. Additionally, Mr. Fischmann has developed several

technologies and systems that allow constructing and operating large water bodies at low costs,

such as water treatment methods and technologies, localized disinfection systems, efficient

filtration systems, and bottom cleaning devices and systems, among others.

       Mr. Fischmann first used the Crystal Lagoons’ technology to construct a lagoon at San

Alfonso del Mar, Chile, in 2006.

                    AERIAL VIEW OF SAN ALFONSO DEL MAR (20 ACRES)




                                                 4
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1480 Page 5 of 46




(Exhibit 1.)

       Crystal Lagoons created an entire industry that previously did not exist. Since introducing

the lagoon at San Alfonso del Mar in 2006, Crystal Lagoons has established itself as the

exclusive provider of the technology for designing, building and operating man-made, multi-acre

lagoons for recreational use. Crystal Lagoons has amassed over 2,000 patents in 190 countries.

(Dkt. 1, ¶24.) The U.S. Patent & Trademark Office has also issued six trademark registrations for

the CRYSTAL LAGOONS mark. Crystal Lagoons is responsible for more than 60 projects

already in operation and in construction, and more than 1,000 projects in planning and

negotiation stages worldwide. (Id., ¶25.) In the United States, there are six operational lagoons,

including in Texas and Florida, among many other projects under construction and signed:



               PHOTOGRAPH OF LAGO MAR PROJECT, TEXAS (12 ACRES)




(Exhibit 2.)



                                                 5
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1481 Page 6 of 46




          PHOTOGRAPH OF BALMORAL PROJECT, TEXAS (2 ACRES)




(Exhibit 3.)

    PHOTOGRAPH OF WINDSONG RANCH PROJECT, TEXAS (5 ACRES)




                                    6
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1482 Page 7 of 46




(Exhibit 4.)

               2.      Litigation between the Plaintiffs and the Defendants

       On December 3, 2020, Plaintiffs sued for breach of the non-disclosure agreement (NDA);

trademark and trade dress infringement, unfair competition, and false advertising arising under

the Lanham Act, 15 U.S.C. §§ 1051, et seq.; violations of the Utah Truth in Advertising Act, UT

Code §§ 13-11a-1, et seq.; and common law conversion and unjust enrichment. On February 2,

2021, Plaintiff filed an amended complaint adding a claim for patent infringement arising under

the Patent Act, 35 U.S.C., §§ 101, et seq.

               3.      Preliminary Injunction

       Plaintiffs also filed a motion for a preliminary injunction to prevent the use of a lagoon

that has been marketed and sold as affiliated with Crystal Lagoons’ technology, without the

proper health permits, and that can result in health issues and fatal sanitary accidents and cause

irreparable harm to the public and Crystal Lagoons. Defendants are telling the public that their

lagoon is a “Crystal Lagoon,” safe for swimming and permitted for such purpose. However,

Desert Color’s lagoon is not affiliated with Crystal Lagoons and is not being regulated by any

public health agency. Consequently, there is significant risk that unless stopped, the public will

be harmed and that Crystal Lagoons will be associated with that harm. Only this Court can

prevent that from happening.

               4.      Trademarks and Branding

       Crystal Lagoons owns a “family” of numerous CRYSTAL LAGOONS® trademark

registrations covering a wide range of goods and services, including U.S. Registration Nos.

3,881,936; 5,465,084; 5,454,097; 5,312,449; 5,870,729; and 6,042,995. (Exhibit 5.)



                                                 7
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1483 Page 8 of 46




As shown below, Defendants have used illegally Crystal Lagoons’ name and trademark.

       Plaintiffs have marketed and promoted their lagoons through the United States and the

World. Crystal Lagoons has more than 60 projects already in construction and operation, and

today there are six operational lagoons in currently the U.S.

               5.      The Litigation between the Plaintiffs and the Defendants

       Desert Color St. George negotiates with Crystal Lagoons to build a
       CRYSTAL LAGOONS® amenity in St. George, Utah.

       Desert Color is a “master-planned community unlike any other” being developed

in St. George, Utah. The development includes single-family homes, condominiums, and

townhomes. Around June 2017, Crystal Lagoons was contacted by Desert Color about

providing a CRYSTAL LAGOONS® amenity for the Desert Color development.

(Exhibit 6.) To protect its proprietary technology and business secrets, Crystal Lagoons

requires its clients to sign a Non-Disclosure Agreement at the commencement of a

project before providing sensitive information. On December 8, 2017, Crystal Lagoons

and Desert Color St. George signed the Non-Disclosure Agreement (“the NDA”).

(Exhibit 7.) The NDA defined Crystal Lagoons’ Confidential Information and

Technology, and restricted Desert Color’s use and disclosure beyond the Purpose of the

Agreement. (Id., ¶¶ 1, 2, 7.) The NDA defined the Purpose as: “[T]o evaluate the

                                                 8
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1484 Page 9 of 46




potential execution of an agreement.” Importantly, the parties agreed the “[NDA] will be

binding on the parties, their affiliates, successors, and assigns.” (Id., ¶9 (emphasis

added).) The parties also agreed the NDA would remain in effect: “These obligations

shall remain in full force and effect until information ceases to qualify as Confidential

Information in accordance with Clause 3.” (Id., ¶5.)

       Desert Color and its affiliates are using Crystal Lagoons’ Confidential
       Information and Technology to develop a counterfeit lagoon at the Desert
       Color Development.

       After the NDA was signed, Crystal Lagoons shared Confidential Information and

Technology with Desert Color, including but not limited to:

          • Concept designs using Crystal Lagoons’ trade dress, details of wall edges

              and beach access, cost information and details about the systems and

              equipment used in the technology. (Exhibit 8.)

          • Crystal Lagoons’ Economic Proposal, which contained detailed information

              about Crystal Lagoons’ pricing, royalty fees, ancillary income, fixed fees

              and technical assistance requirements. (Exhibit 9)

          • Technical construction methods, which were shared during a visit to

              Crystal Lagoons’ Windsong Ranch in Prosper, Texas on March 8, 2019.

              (Exhibit 10.)

          • Crystal Lagoons’ Technology License and Support Agreement (“TLSA”),

              which includes detailed confidential information about the technology and



                                              9
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1485 Page 10 of 46




              business model. For example, Article 1 describes the process for

              developing the lagoon. Article 2 describes many systems associated to the

              construction/operation of the lagoon. Exhibit II describes in detail the

              testing pool, water quality parameters, site visit schedule, dust control

              measures, lagoon maintenance, and modular treatment system. (Exhibit 11.)

       During a follow-up “debriefing” call, held on October 28, 2019, Brook Cole from

Desert Color thanked Crystal Lagoons’ representatives for all the hard work and time put

into developing the project, but reiterated that Desert Color would not be including a

lagoon in their development project. Mr. Cole indicated that Desert Color decided not to

move forward in large part because its IP counsel would not agree to certain clauses in

Crystal Lagoons’ TLSA related to protections Crystal Lagoons sought for its intellectual

property rights. The conversation ended with Mr. Cole stating that he would reach out to

Crystal Lagoons in the future about collaborating on other projects in the pipeline.

(Exhibit 12.) It was a lie. The current counterfeit lagoon is the centerpiece of Desert

Color, as seen in its website www.desertcolor.com:




                                             10
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1486 Page 11 of 46




      In June 2020, Crystal Lagoons was alerted by a vendor who believed it was

working on a Crystal Lagoons’ project at Desert Color, mentioning that the Desert Color

project was moving forward with a man-made lagoon. Crystal Lagoons investigated the

vendor’s claim and discovered that Defendants had, in fact, decided to not only move

forward with a 2.5 acre man-made lagoon, but doing so benefiting from Crystal Lagoons’

brand and reputation. For example, in a submission to the City of St. George Planning

Commission, Desert Color included photos (owned by and of Crystal Lagoons) and

details of the planned community that clearly showed a lagoon feature:




                                           11
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1487 Page 12 of 46




      ZONING APPLICATION EXCERPT INCLUDING AN IMAGE FROM
CRYSTAL LAGOONS FROM THE CABO SAN LUCAS PROJECT IN MEXICO:




    ZONING APPLICATION EXCERPT INCLUDING TWO IMAGES FROM
  CRYSTAL LAGOONS, FROM PROJECTS IN ARGENTINA AND MEXICO:




(Exhibit 13.)


                                    12
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1488 Page 13 of 46




       Even on its own website, Desert Color describes the lagoon with Crystal Lagoons’

name and trademark:

                                 DESERT COLOR WEBSITE:




(Exhibit 14 (emphasis added).)

       So too did several of the affiliates and Builder Defendants, who not only

mentioned Crystal Lagoons, but also directly included links to Crystal Lagoons’ website

as being the lagoon provider, as it can be seen below:

                      EMAILS FROM BUILDER DEFENDANTS




                                            13
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1489 Page 14 of 46




(Exhibit 15 (emphasis added).)

                    EMAILS FROM BUILDER DEFENDANTS




(Id. (emphasis added).)

      A search of Desert Color’s and its affiliates’ websites and Facebook pages also

showed that the Defendants are selling lots by promoting the “Crystal Lagoon” as part of

the Desert Color development, as it can be seen below:




                                           14
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1490 Page 15 of 46




                    PROMOTION FROM BUILDER DEFENDANTS:




(Exhibit 16 (emphasis added).)

      Similarly, Desert Color’s brochures used Crystal Lagoons’ name and trademark:




                                         15
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1491 Page 16 of 46




                       BROCHURES OF DESERT COLOR:




(Exhibit 17.)




                                    16
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1492 Page 17 of 46




                    BROCHURES OF DESERT COLOR:




(Id.)


                                    17
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1493 Page 18 of 46




       The above evidence of Defendants’ breach of the NDA and use of Crystal

Lagoons’ name and trademark is what Crystal Lagoons’ could gather without formal

discovery and within a brief period of time. It is likely merely the tip of the iceberg and

formal discovery will reveal numerous other violations.

       Further, when describing Desert Color’s lagoon, Builder Defendant Holmes

Homes Inc. described the water feature as:

                                  HOLMES HOMES’ WEBSITE:




(http://holmeshomes.com/st-george-desert-color/ (last accessed January 19th, 2021).)

(Exhibit 18 (emphasis added).) Crystal Lagoons has exactly six other lagoons in the U.S., a

clear affiliation with Crystal Lagoons. Similarly, Holmes Homes’ reference to “a caribbean

beach-life” is also a clear association with Crystal Lagoons. Crystal Lagoons was recently

highlighted in an article by CNBC’s Real Estate Page entitled: “Caribbean-like lagoons give

homebuyers the benefits of the beach without the risk.” “Caribbean-like lagoons give

homebuyers the benefits of the beach without the risk,” CNBC Real Estate, February 13, 2020,

https://www.cnbc.com/2020/02/12/caribbean-like-lagoons-give-homebuyers-beachbenefits-

without-risk.html. Crystal Lagoons included a link to this article on its website.

https://www.crystal-lagoons.com/press/caribbean-like- lagoons-give-homebuyers-the-benefits-

of-the-beach-without-the-risk/. (Exhibit 19.)


                                                18
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1494 Page 19 of 46




Crystal Lagoons’ lagoon at Windsong Ranch, which some of the Defendants toured, is described

as “giving our residents unprecedented access to a Caribbean lifestyle, right here in Prosper,

Texas!”, Windsong Ranch, https://windsongranchliving.com/crystal-lagoons-windsong-ranch/.

BusinessWire wrote an article in June 2018 describing Crystal Lagoons by its “Caribbean-style

waterfront destinations.” “Crystal Lagoons Announces 21st Man-made Lagoon Project in the

U.S.,” BusinessWire, January 6, 2018,

https://www.businesswire.com/news/home/20180606006279/en/Crystal-Lagoons- Announces-

21st-Man-made-Lagoon-Project-in-the-U.S. (Id.)

       Defendants are selling property to the public based upon a lagoon marketed
       for swimming and bathing for which it is not regulated.

       Crystal Lagoons filed two Freedom of Information Act/Government Records

Access and Management Act Requests asking for all records and/or permits related to

any and all lagoons. (Exhibit 20.) Both times, SWUPHD has responded that no

responsive documents exist. (Id.)

       Notwithstanding what Desert Color, Pacific Aquascape, or its representatives

represented to the Environment Health Division of SWUPHD, Defendants are advertising

and promoting the planned water feature as a swimmable body of water, as can be seen in

Desert Color’s resort website:




                                                19
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1495 Page 20 of 46




                              DESERT COLOR RESORT WEBSITE:




(Exhibit 21 (emphasis added).)

       The SWUPHD, however, as of the date of the FOIR, had no documentation

regarding the Desert Color lagoon because no regulatory entity is overseeing or

regulating such lagoon. Purchasers of Defendants’ homes and townhomes will not be

getting what Defendants have advertised, i.e., access to a permitted swimmable lagoon on

the property. (Exhibit 20.)

       Even more concerning, the public and this Court should be concerned because the

builder of the lagoon at Desert Color, Defendant Pacific Aquascape, is the same builder

of the failing lagoon at the Hard Rock Hotel and Casino, in Florida.



                                            20
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1496 Page 21 of 46




                     HARD ROCK SEMINOLE PROJECT, FLORIDA:




(Exhibit 22.)

       No entity among the Defendants has ever successfully designed and built a multi-

acre, man-made recreational lagoon with clear and transparent waters. Pacific Aquascape,

the affiliate tasked with designing and building the Desert Color lagoon has recently

attempted a multi-acre, man-made recreational lagoon with clear and transparent waters

at a different development site; however, it has failed. The lagoon built by Pacific

Aquascape at the Hard Rock Seminole Hotel and Casino in Florida is at times neither

clear nor transparent as lagoons powered by Crystal Lagoons’ technology; it is green-ish

most of the time, as can be seen when compared to the swimming pools to the right in the

photograph above (taken during warmer weather). It is important to highlight that such

                                             21
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1497 Page 22 of 46




Florida lagoon looks greenish given high turbidity and a high amount of sediments,

which may contain dangerous microorganisms such as freshwater and saltwater amoebas.

Such Florida lagoon can only stay open since it is on Tribal land and does not need to

follow normal regulatory nor overseeing standards, as it does not comply with swimming

pool rules and in other cases it would have been closed to the public. On the other hand,

the Desert Color lagoon has been filled fairly recently, and therefore has been subject to

very low ambient temperatures which minimizes microorganism growth, but still in this

case the filtration system on site is not able to clean the lagoon and therefore when

warmer temperatures arise, potentially lethal microorganisms will appear and will not be

able to be removed from the lagoon, putting the people in danger.

       Crystal Lagoons was ultimately able to obtain aerial photographs of the Desert

Color St. George build site confirm that Desert Color had not only proceed with its plan

to construct a lagoon but had made substantial progress using not only Crystal Lagoons’

name and trademark, but also its Confidential Information and Technology.




                                             22
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1498 Page 23 of 46




                        DESERT COLOR AERIAL PHOTOGRAPH:




(Exhibit 23.) Crystal Lagoons brought suit shortly thereafter.

       Adhering to the local sanitation statutes and regulations is required from a

compliance perspective and necessary from a safety perspective. Defendants’ lagoon fails

to comply with local statutes and regulations and, indeed, Desert Color’s lagoon is not

even being reviewed by the proper regulatory body. The Southwest Utah Public Health

Department (SWUPHD) regulates public swimming pools and bathing beaches under

Utah Administrative Code Rule 392-302. Rule R392-302-3 states that the rule for

swimming pools “does not regulate any body of water larger than 30,000 square feet …

for which the design purpose is not swimming, wading, bathing, diving, a water slide

splash pool, or children’s water play activities.” (Exhibit 25.)


                                             23
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1499 Page 24 of 46




       Large recreational water bodies have been known to develop microorganisms such

as protozoa and amoebas, which include the amoeba Naegleria fowleri (commonly

referred to as the “brain-eating amoeba”). Crystal Lagoons, however, has developed

technology and practices to prevent such infestations. Crystal Lagoons’ technology has a

track record of over 15 years with optimum sanitary results in more than 45 lagoons

operating around the world in different types of climate conditions.

       There have been many fatal cases of sanitary incidents around the world and in the

U.S. in confined to large water bodies (that do not have an appropriate water quality

management). An emblematic case is the one at Disney’s River Country and the one at the

National Whitewater Rafting Center in North Carolina, with fatal results due to microorganisms

present in the water such as Naegleria fowleri. The only technology that exists in the world

for large water bodies used for recreational purposes, that is not conventional swimming

pool technology, is the Crystal Lagoons’ technology. Therefore, regarding the treatment

of confined large water bodies, it is important to highlight that if such water bodies are

not treated properly, there is a high risk for sanitary incidents.

       Given the above, only a preliminary injunction from this Court can prevent the

public from being harmed by an unregulated, dangerous lagoon and also prevent this

nascent industry and its creator, Crystal Lagoons, from being harmed by Defendants’

unlawful association with Crystal Lagoons’ name and trademark.




                                              24
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1500 Page 25 of 46




         B.     The Defendants’ brief statement of its case.

                1.     Crystal Lagoons’ motion for preliminary injunction is based on only
                       its breach of contract and trademark infringement claims and only
                       for the requested relief of enjoining development, enjoining
                       trademark use, and corrective advertising.

         Federal Rule of Civil Procedure 7 and DUCivR 7-1 both require motions to particularly

state their grounds and the particular relief sought to prevent parties from shifting positions. Yet

that is exactly what Crystal Lagoons has been doing on its motion for preliminary injunction. In

the motion itself, Crystal Lagoons was unequivocal that it “relies solely upon its breach of

contract and trademark infringement claims” and seeks to “enjoin Defendants from (1) further

development of the lagoon at the Desert Color development, (2) using CRYSTAL LAGOONS®

or a confusingly similar mark; and (3) corrective advertising ….” (Motion, Docket No. 10,

at 19.) At the time of Crystal Lagoons’ motion for preliminary injunction, Defendants’

opposition thereto, and Crystal Lagoons’ reply brief, Crystal Lagoons has not asserted the breach

of contract or trademark infringement claims against Pacific Aquascape. (See Complaint, Docket

No. 2, at 43 (showing no claim for breach of contract against Pacific Aquascape).)

         Defendants’ Opposition showed that Crystal Lagoons’ breach of contract and trademark

claims have no basis. Since then, Crystal Lagoons has shown its intent to focus on other claims

and even unasserted theories, such as the assertion that Crystal Lagoons as a private party should

be able to bring a non-existent private cause of action to overrule the Health Departments of the

State of Utah and enforce Utah’s regulations according to Crystal Lagoons’ interpretation—all

through a breach of contract and trademark infringement case. Crystal Lagoons has no such

claim.




                                                 25
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1501 Page 26 of 46




       The issues of fact and law for a preliminary injunction hearing are based on Crystal

Lagoons’ stated bases and requested relief for its Motion and not its forays into its other grounds,

theories, or requests.

                2.       The Non-Disclosure Agreement

       The non-disclosure agreement (“NDA”) at issue in this case was entered into in

December 2017 to facilitate Desert Color’s evaluation of whether it would engage Crystal

Lagoons to provide consulting services relating to a proposed multi-acre man-made lagoon

project at the Desert Color development. The NDA’s expressly stated purpose was that of

“evaluat[ing] the potential execution of an agreement.” (NDA, ¶ 1.) Desert Color’s evaluation

concluded in June 2019 when Desert Color determined that it did not wish to engage Crystal

Lagoons or make any use of any non-public information conveyed under the NDA.

       The parties to the NDA are Desert Color St. George, LLC and Crystal Lagoons U.S.

Corp. Crystal Lagoons’ contention is that the non-contracting-parties are “affiliates” of Desert

Color St. George, LLC. But the Builder Defendants and Pacific Aquascape are all completely

independent of Desert Color. Pacific Aquascape is the company Desert Color engaged to design

and build the Desert Color lagoon project, after deciding against engaging Crystal Lagoons, and

each of the Builder Defendants is a company that designs, builds, or sell homes within the Desert

Color development. There is no evidence that any of the Builder Defendants or Pacific

Aquascape are affiliates under the NDA to give rise to a potential breach of contract claim

against them.

       Beyond the fact that most of Defendants are not parties to the NDA, Crystal Lagoons has

failed to articulate what confidential information was supposedly misused or disclosed in alleged



                                                26
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1502 Page 27 of 46




breach of the NDA. There is no evidence of breach of the NDA—let alone evidence sufficient to

show a likelihood of success on the merits—and no evidence that Crystal Lagoons has been or

will be irreparably harmed by any breach or prospective breach.

                3.       The Alleged Use of the Generic Descriptor “crystal lagoons”

        Desert Color has never had an official or concerted campaign to associate the Desert

Color lagoon project with Crystal Lagoons or with the “Crystal Lagoons” trademark. The only

evidence of the words “crystal lagoons” being used are uses by independent third parties not

controlled by the Defendants. Even then, such uses are extremely rare and in a descriptive sense

and not as trademarks.

        There was, however, a use in January 2018 of the generic descriptor “crystal lagoons”

made verbally by the Chief Operating Officer of Clyde Companies, Inc., a Desert Color parent

company. In announcing the Desert Color development on January 11, 2018, to the attendees of

the St. George Area Economic Development Summit, the Clyde Companies officer listed the

development’s planned features and amenities as including “10,000 residences with single-

family apartments and townhomes, 103-acre commercial district with office space, shopping,

recreation, health facilities, schools, cultural activities and a resort facility with crystal lagoons,

1,100 rooms that will be a mixture of hotel, resort and vacation condos, a recreation area with

parks, trails and activities that promote a healthy lifestyle, and a golf entertainment experience

for golfers of all skill and age levels.” This is a two-year old lone instance of a use by Desert

Color using the words “crystal lagoons” or “crystal lagoon,” and the purpose was only to

generically describe the Desert Color lagoon as having crystal-clear water. That isolated

utterance is hardly a campaign to associate Desert Color with Crystal Lagoons.



                                                   27
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1503 Page 28 of 46




       Crystal Lagoons heavily relies on a mistake by Sullivan Homes employee that responded

to two email inquiries by incorrectly naming Crystal Lagoons as the company behind the Desert

Color lagoon project. But Sullivan Homes, independent of the other defendants, entered into a

consent injunction, presumably correcting its mistake in the process. Crystal Lagoons also relies

on an old and currently unavailable brochure from Colliers International, an independent leasing

and sales agent for the Desert Color development. There is no evidence to attribute the mistake

of the Sullivan Homes employee or the independent, but outdated, statements of Colliers to

Desert Color or the other Defendants.

       Pacific Aquascape is not accused of any act of trademark infringement for purposes of

the motion for preliminary injunction, and there is no evidence that Pacific Aquascape has used

the phrase “crystal lagoon(s).”

       Cole West has never used the “Crystal Lagoons” trademark, and Crystal Lagoons has no

evidence to demonstrate otherwise. While Crystal Lagoons alleges that a third party used the

phrase “on the beach of a new crystal lagoon!” on the third party’s Facebook page, there is no

evidence that Cole West authorized the third party’s acts. Nor is there evidence that any

consumers have been confused or misled by the third party’s use of the phrase on his website or

that the phrase has acquired any secondary meaning that would associate it, in any way, with

Crystal Lagoons.

       The same is true for Holmes Homes. There is no evidence that Holmes Homes has ever

used the phrase “crystal lagoon(s).” Because of the lack of evidence that Holmes Homes ever

uttered the words “crystal lagoon,” Crystal Lagoons for the first time in its reply brief asserted

that Holmes Homes’ alleged infringement was through—not “crystal lagoons” but—“Caribbean


                                                 28
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1504 Page 29 of 46




beach-life experience.” There is no evidence that Crystal Lagoons has any trademark rights in

such a phrase, that consumers associate the phrase with Crystal Lagoons, or that there is any

likelihood of confusion based on Holmes Homes’ use of the phrase as a descriptor as opposed to

a trademark.

       Crystal Lagoons’ patterns remain the same. When it lacks evidence, it shifts to new

theories, whether asserted or not, in order to hide the scant support for its claims. There is no

evidence that Crystal Lagoons has a likelihood of success on its trademark infringement claims

and no evidence that Crystal Lagoons has been or will be irreparably harmed by any alleged

infringement.

                4.     The Desert Color lagoon employs safe and conventional pool
                       technology

       Entirely separate from any breach of contract or trademark infringement claim, Crystal

Lagoons spends a considerable amount of energy arguing that the Desert Color lagoon project

will be unsanitary and therefore unsafe. Crystal Lagoons argues that people will not be able to

swim in the lagoon or that the public will be harmed. There is no evidence of any of this and it is

all unsubstantiated argument by Crystal Lagoons.

       Besides being unrelated to the claims that form the basis of Crystal Lagoons’ motion,

Crystal Lagoons’ argument fails because it is premised on the unsupported assumption that the

Desert Color lagoon project does not employ conventional swimming pool technology, which

Crystal Lagoons admits would avoid health risks. And as explained by Pacific Aquascape, the

design and implementation of the Desert Color lagoon uses conventional swimming pool

technology, including a conventional filtration system and conventional chemical treatment




                                                 29
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1505 Page 30 of 46




regimen, but on a very large, multi-acre scale. And this concept for the Desert Color lagoon was

independently developed and implemented by Pacific Aquascape.

       But, in an unrelated patent claim, Crystal Lagoons also asserts that Pacific Aquascape is

using Crystal Lagoons’ technology instead of conventional pool technology. Crystal Lagoons’

assertion in the patent claim is that the Desert Color lagoon has “color, transparency, and

cleanness characteristics similar to swimming pools or tropical seas.” (First Amended

Complaint, Docket No. 79, at 61 (emphasis added).)

       Notwithstanding Crystal Lagoons’ inconsistent argument, its efforts seem directed to

enforcement of Utah’s swimming pool code to the Desert Color lagoon. It argues that the Health

Department is abdicating its responsibility to public health and that the lagoon is not regulated by

any governmental agency. The truth—of which Crystal Lagoons is fully aware—is that the

Southwest Utah Public Health Department is aware of the Desert Color lagoon, has inspected the

lagoon, and has already “expressed the view that the Desert Color lagoon fell within an

exemption to the Utah Department of Heath’s pool rules and was not subject to regulation under

those rules.” (Docket No. 73-2 at p. 7 of 13 (letter from Crystal Lagoons attorney recognizing the

Health Department’s determination).) In other words, the Desert Color lagoon is not subject to

all the requirements of the swimming pool rules. But the Health Department nonetheless has

regulatory authority and the ability to shut down any public place that poses a risk to public

health—whether subject to swimming pools rules or not. Utah Code Ann. § 26A-1-114.

       Crystal Lagoons’ bombastic allegations are instead based on its unilateral wish to

override the determinations of the Health Department and shut down the Desert Color lagoon as

allegedly non-compliant with the swimming pool rules. But there is no private right of action to


                                                30
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1506 Page 31 of 46




overrule the Health Department and seek private enforcement of Utah’s swimming pools rules.

Cf. Buckner v. Kennard, 99 P.3d 842, 853–56 (Utah 2004). The misguided attempt to backdoor

such a claim through a breach of contract or trademark infringement action should not be

entertained. But there is also no evidence to support it in any event: no evidence that the Desert

Color lagoon does not use conventional filtration and chemical treatment, no evidence the lagoon

is unsafe, and no evidence that it is not “swimmable.”

                                                  * * *

II.    Without evidence to show a likelihood of success or irreparable harm on either its
       breach of contract or trademark infringement claims, Crystal Lagoons resorts to
       unsupported allegations that the Desert Color lagoon is unsafe and unregulated. But
       those allegations do not relate to the motion for preliminary injunction, and Crystal
       Lagoons’ own evidence and contentions in the matter show them to be untrue.
       Accordingly, Defendants respectfully request that the Court deny the entirety of
       Crystal Lagoons motion for preliminary injunction. Relief Requested by Plaintiffs

       Crystal Lagoons seeks a preliminary injunction to: (1) prevent the continued use and

dissemination of Crystal Lagoons’ Confidential Information and Technology; (2) prevent the

further and irreparable loss of Crystal Lagoons’ valuable trademark rights through association

with the lagoon at Desert Color; and (3) protect the public from a potentially dangerous,

unregulated lagoon.

       Crystal Lagoons specifically seeks an order enjoining Defendants from (1) further

development and operation of the lagoon at the Desert Color development; (2) using CRYSTAL

LAGOONS® or a confusingly similar mark; and (3) associating the lagoon at Desert Color in

anyway with Crystal Lagoons.




                                                31
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1507 Page 32 of 46




III.   Contested Issues for Preliminary Injunction by Plaintiff

       1.      Whether Plaintiffs have demonstrated: (1) a substantial likelihood of prevailing on

at least one of its claims against the Defendants; (2) irreparable harm unless the injunction is

issued; (3) that the threatened injury outweighs the harm that the preliminary injunction may

cause the opposing party; and (4) that the injunction, if issued, will not adversely affect the

public interest. See Dine Citizens Against Ruining Our Env’t v. Jewell, 839 F.3d 1276, 1281

(10th Cir. 2016).

       1.(a)   Whether Plaintiffs have demonstrated a substantial likelihood of prevailing on

their breach of the NDA against Defendants.

       1.(b)   Whether Plaintiffs have demonstrated a substantial likelihood of prevailing on

their trademark infringement claims against Defendants.

IV.    Relief sought by the Defendants.

       Defendants seek denial of Crystal Lagoons’ motion for preliminary injunction and the

relief sought by Plaintiff therein (Docket No. 10).

       Defendants also seek denial of Crystal Lagoons’ requested relief in this proposed pretrial

order that was not requested by Crystal Lagoons in its motion for preliminary injunction.

Specifically, Crystal Lagoons request for operation of the Desert Color lagoon was not requested

in Crystal Lagoons’ motion, nor are there grounds in the motion to support a request to enjoin

operation of the lagoon. And while Defendants do not wish to associate the Desert Color lagoon

with Crystal Lagoons, Crystal Lagoons’ motion did not request an injunction against any

association of the lagoon in any way with Crystal Lagoons. Crystal Lagoons’ request is vague

and non-compliant with the specificity requirements for injunctions under Rule 65, as well as an



                                                 32
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1508 Page 33 of 46




improper attempt to expand the scope of the motion to include other claims on which Crystal

Lagoons did not base its motion (e.g., trade dress claims, dilution, etc.).

V.     Contested Issues for Preliminary Injunction by Defendants

       A.      Issues of Law

       1.      Whether Crystal Lagoons has standing to obtain a preliminary injunction against

the Builder Defendants.

       2.      Has Crystal Lagoons’ motion for preliminary injunction become moot?

       3.      Does Crystal Lagoons have standing to enforce Utah State regulations for which

there is no private right of action?

       4.      Does Crystal Lagoons have standing to supersede the determinations of the

Southwest Utah Public Health Department and request enforcement of Utah State regulations

through a breach of contract or trademark infringement claim?

       5.      Can Desert Color be held liable for the conduct of other Defendants in this action

based on the unsupported assertion that it is “acting in concert” with them?

       6.      Can Cole West be held liable for the conduct of other Defendants in this action

based on the unsupported assertion that it is “acting in concert” with them?

       7.      Can Holmes Homes be held liable for the conduct of other Defendants in this

action based on the unsupported assertion that it is “acting in concert” with them?

               1.      Breach of Contract

       8.      Has Crystal Lagoons shown a likelihood of success on the merits of its breach of

contract claim against Desert Color?




                                                 33
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1509 Page 34 of 46




       9.      Has Crystal Lagoons shown a likelihood of irreparable harm to Crystal Lagoons

based on any alleged breach of the NDA by Desert Color or prospective breach should an

injunction not issue?

       10.     Has Crystal Lagoons shown that the threatened injury of prospective breach of the

NDA outweighs the harm that the preliminary injunction may cause to Desert Color?

       11.     Is Cole West bound by the NDA entered between Crystal Lagoons US Corp. and

Desert Color St. George LLC?

       12.     Has Crystal Lagoons shown a likelihood of success on the merits of its breach of

contract claim against Cole West?

       13.     Has Crystal Lagoons shown a likelihood of irreparable harm to Crystal Lagoons

based on any alleged breach of the NDA by Cole West or prospective breach should an

injunction not issue?

       14.     Has Crystal Lagoons shown that the threatened injury of prospective breach of the

NDA outweighs the harm that the preliminary injunction may cause to Cole West?

       15.     Is Holmes Homes bound by the NDA entered between Crystal Lagoons US Corp.

and Desert Color St. George LLC?

       16.     Has Crystal Lagoons shown a likelihood of success on the merits of its breach of

contract claim against Holmes Homes?

       17.     Has Crystal Lagoons shown a likelihood of irreparable harm to Crystal Lagoons

based on any alleged breach of the NDA by Holmes Homes or prospective breach should an

injunction not issue?




                                               34
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1510 Page 35 of 46




       18.     Has Crystal Lagoons shown that the threatened injury of prospective breach of the

NDA outweighs the harm that the preliminary injunction may cause to Holmes Homes?

       19.     Has Crystal Lagoons shown that the injunction, if issued against any of the

Defendants, will not adversely affect the public interest?

               2.      Trademark Infringement

       20.     Does Crystal Lagoons have valid and enforceable trademark rights in the name

“Crystal Lagoons” for bodies of water?

       21.     Are “crystal” or “crystal lagoon” generic and non-distinctive for bodies of water?

       22.     Is the alleged mark “Caribbean beach-life experience” a distinctive indicator of

the source of goods and services?

       23.     Has the phrase “Caribbean beach-life experience” acquired secondary meaning as

a source indicator in the minds of the consuming public?

       24.     What is the relevant geographical area of trademark rights, if any, for which the

phrase “Caribbean beach-life experience” has been used as a trademark and acquired secondary

meaning?

       25.     Does Crystal Lagoons have valid and enforceable trademark rights in the phrase

“Caribbean beach-life experience”?

       26.     What is the strength, if any, of the mark “Crystal Lagoons”?

       27.     What is the strength, if any, of the mark “Caribbean beach-life experience”?

       28.     Does Crystal Lagoons have valid and enforceable trademark rights in the phrase

“on the beach of a new crystal lagoon”?




                                                35
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1511 Page 36 of 46




       29.     Has Crystal Lagoons shown a likelihood of success on the merits of its trademark

infringement claims against Desert Color?

       30.     Has Crystal Lagoons shown a likelihood of irreparable harm to Crystal Lagoons

based on any alleged trademark infringement by Desert Color or prospective infringement should

an injunction not issue?

       31.     Has Crystal Lagoons shown that the threatened injury of prospective breach of the

NDA outweighs the harm that the preliminary injunction may cause to Desert Color?

       32.     Has Crystal Lagoons shown a likelihood of success on the merits of its trademark

infringement claims against Cole West?

       33.     Has Crystal Lagoons shown a likelihood of irreparable harm to Crystal Lagoons

based on any alleged trademark infringement by Cole West or prospective infringement should

an injunction not issue?

       34.     Has Crystal Lagoons shown that the threatened injury of prospective breach of the

NDA outweighs the harm that the preliminary injunction may cause to Cole West?

       35.     Has Crystal Lagoons shown a likelihood of success on the merits of its trademark

infringement claims against Holmes Homes?

       36.     Has Crystal Lagoons shown a likelihood of irreparable harm to Crystal Lagoons

based on any alleged trademark infringement by Holmes Homes or prospective infringement

should an injunction not issue?

       37.     Has Crystal Lagoons shown that the threatened injury of prospective breach of the

NDA outweighs the harm that the preliminary injunction may cause to Holmes Homes?




                                              36
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1512 Page 37 of 46




       38.     Has Crystal Lagoons shown that the injunction, if issued against any of the

Defendants, will not adversely affect the public interest?

       39.     Would requiring Defendants to promulgate corrective advertising violate their

first amendment right against compelled speech?

       B.      Issues of Fact

       1.      Does Crystal Lagoons’ 6-month delay in filing suit and the motion for preliminary

injunction show that there is no likelihood of irreparable harm for any of Crystal Lagoons’

claims forming the basis of the motion for preliminary injunction?

       2.      Did the Builder Defendants have any involvement in the design, construction, or

permitting process for the Desert Color lagoon?

               1.      Breach of Contract1

       3.      Did Crystal Lagoons disclose confidential information to Desert Color?

       4.      If so, what was the scope of confidential information disclosed by Crystal

Lagoons to Desert Color?

       5.      Did Desert Color use any confidential information in breach of the NDA.

       6.      Are the actions of other Defendants that Crystal Lagoons contends are in breach

of the NDA attributable to Desert Color?

       7.      Is Crystal Lagoons likely to suffer irreparable harm as a result of any alleged

breach or prospective breach of the NDA by Desert Color?


1
  Crystal Lagoons’ motion for preliminary injunction is not based on any claim of breach of
contract against Pacific Aquascape. (See Complaint, Docket No. 2, at 43 (showing no claim for
breach of contract against Pacific Aquascape at the time of the motion, opposition, and reply).) If
it were, the factual issues for each of the other Defendants would be the same for Pacific
Aquascape.

                                                37
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1513 Page 38 of 46




       8.     Are Cole West and Desert Color under common ownership?

       9.     Does Desert Color have any control over Cole West, or does Cole West have

control over Desert Color?

       10.    Is Cole West an affiliate of Desert Color?

       11.    Did Cole West agree to assume any of Desert Color’s obligations under the

NDA?

       12.    Did Desert Color have authority to bind Cole West to the terms of the NDA?

       13.    Did Cole West receive, use, or distribute any confidential information covered by

the NDA.

       14.    Are the actions of other Defendants that Crystal Lagoons contends are in breach

of the NDA attributable to Cole West?

       15.    Is Crystal Lagoons likely to suffer irreparable harm as a result of any alleged

breach or prospective breach of the NDA by Cole West?

       16.    Are Holmes Homes and Desert Color under common ownership?

       17.    Does Desert Color have any control over Holmes Homes, or does Holmes Homes

have control over Desert Color?

       18.    Is Holmes Homes an affiliate of Desert Color?

       19.    Did Holmes Homes agree to assume any of Desert Color’s obligations under the

NDA?

       20.    Did Desert Color have authority to bind Holmes Homes to the terms of the NDA?

       21.    Did Holmes Homes receive, use, or distribute any confidential information

covered by the NDA.


                                               38
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1514 Page 39 of 46




       22.     Are the actions of other Defendants that Crystal Lagoons contends are in breach

of the NDA attributable to Holmes Homes?

       23.     Is Crystal Lagoons likely to suffer irreparable harm as a result of any alleged

breach or prospective breach of the NDA by Holmes Homes?

               2.       Trademark Infringement2

       24.     Has Crystal Lagoons used the mark “Crystal Lagoons” in commerce as a source

indicator of lagoons?

       25.     Has Crystal Lagoons used the phrase “Caribbean beach-life experience” in

commerce as a trademark?

       26.     Does the consuming public understand the phrase “Caribbean beach-life

experience” as an indicator of the source of goods and services?

       27.     If so, does the consuming public associate uses of the phrase “Caribbean beach-

life experience” with only Crystal Lagoons?

       28.     Has Desert Color used “Crystal Lagoons” or similar mark in commerce as a

trademark, i.e., source indicator?

       29.     Are alleged uses by third-parties or other Defendants attributable to Desert Color?

       30.     What are the similarities, if any, between Crystal Lagoons’ trademarks and the

allegedly infringing words used by Desert Color?




2
  Crystal Lagoons’ motion for preliminary injunction is not based on any claim of trademark
infringement against Pacific Aquascape. (See Complaint, Docket No. 2, at 44, 50 (showing no
claim for breach of contract against Pacific Aquascape at the time of the motion, opposition, and
reply).) If it were, the factual issues for each of the other Defendants would be the same for
Pacific Aquascape.

                                                39
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1515 Page 40 of 46




       31.     Did Desert Color have any intent to adopt any Crystal Lagoons’ trademark to

confuse consumers?

       32.     Has there been any actual confusion among consumers with respect to Crystal

Lagoons’ trademarks and any alleged use thereof by Desert Color?

       33.     Is Crystal Lagoons likely to suffer irreparable harm as a result of any alleged use

or prospective uses of Crystal Lagoons’ trademarks by Desert Color?

       34.     Has Cole West used “Crystal Lagoons” or similar marks in commerce as a

trademark, i.e., source indicator?

       35.     Are alleged uses by third-parties or other Defendants attributable to Cole West?

       36.     What are the similarities, if any, between Crystal Lagoons’ trademarks and the

allegedly infringing words used by Cole West?

       37.     Did Cole West have any intent to adopt any Crystal Lagoons’ trademark to

confuse consumers?

       38.     Has there been any actual confusion among consumers with respect to Crystal

Lagoons’ trademarks and any alleged use thereof by Cole West?

       39.     Is Crystal Lagoons likely to suffer irreparable harm as a result of any alleged use

or prospective uses of Crystal Lagoons’ trademarks by Cole West?

       40.     Has Holmes Homes used “Crystal Lagoons” or similar mark in commerce as a

trademark, i.e., source indicator?

       41.     Are alleged uses by third-parties or other Defendants attributable to Holmes

Homes?




                                                40
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1516 Page 41 of 46




       42.     What are the similarities, if any, between Crystal Lagoons’ trademarks and the

allegedly infringing words used by Holmes Homes?

       43.     Did Holmes Homes have any intent to adopt any Crystal Lagoons’ trademark to

confuse consumers?

       44.     Has there been any actual confusion among consumers with respect to Crystal

Lagoons’ trademarks and any alleged use thereof by Holmes Homes?

       45.     Is Crystal Lagoons likely to suffer irreparable harm as a result of any alleged use

or prospective uses of Crystal Lagoons’ trademarks by Holmes Homes?

       46.     What level of care is exercised by the purchasing public with respect to the

relevant goods and services, i.e., large bodies of water?

       47.     Are each of the Defendants and Crystal Lagoons commercial competitors?

VI.    Plaintiffs’ Exhibit List.

      Exhibit No.                                         Description
          01        Photograph of San Alfonso Del Mar
          02        Photograph of Lago Mar Project in Texas
          03        Photographs of the Balmoral Project in Texas
          04        Photographs of the Windsong Project in Texas
          05        CRYSTAL LAGOONS®, U.S. Registration No. 3,881,936; 5,465,084; 5,454,097;
                    5,312,449; 5,870,729; and 6,042,995
          06        Cole email dated 11/28/2017
          07        Crystal Lagoons and Desert Color signed a Non-Disclosure Agreement (NDA) dated
                    12/8/2017
          08        Emails showing back and forth on technical information:
                        • Lisa Moore email dated 3/27/2018
                        • Lisa Moore email dated 4/5/2018
                        • Lisa Moore email dated 5/14/2018
                        • Brook Cole email dated 3/7/2019
                        • Brook Cole email dated 3/9/2019
                    Lisa Moore email dated 6/19/2019
          09        Economic Proposal for Desert Color dated 2/15/2019
          10        Technical construction methods, which were shared during a visit to Crystal Lagoons’
                    Windsong Ranch in Prosper, Texas on March 8, 2019.



                                                     41
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1517 Page 42 of 46




    Exhibit No.                                          Description
        11        Crystal Lagoons’ Technology License and Supply Agreement (TLSA)
        12        Lisa Moore email dated 10/22/2019
        13        City of St. George’s Planning Commission’s Notice of Meeting to discuss the zoning
                  application filed by Desert Color St. George, LLC.
        14        Desert Color website pages
        15        Emails sent on June 18, 2020 and June 19, 2020 from Makayla Browning at Sullivan
                  Homes
        16        Facebook Post by Sales Agent for Cole West
                  https://www.facebook.com/watch/dixiedandotcom/
        17        Desert Color Brochures available online at
                  http://crepromo.com/pmail/thain/sg_desert_color/ and website.
        18        Advertising from Holmes Homes’ website.
        19        Printouts of:
                      •   CNBC Real Estate, February 13, 2020,
                          https://www.cnbc.com/2020/02/12/caribbean-like-lagoons-give-homebuyers-
                          beachbenefits-without-risk.html;
                      •   https://www.crystal-lagoons.com/press/caribbean-like- lagoons-give-
                          homebuyers-the-benefits-of-the-beach-without-the-risk/
                      •   https://windsongranchliving.com/crystal-lagoons-windsong-ranch/
                      •  BusinessWire, January 6, 2018,
                         https://www.businesswire.com/news/home/20180606006279/en/Crystal-
                         Lagoons-Announces-21st-Man-made-Lagoon-Project-in-the-U.S.
        20        Freedom of Information Requests (“FOIR”) to SWUPHD
                      • FOIR submitted 6/26/2020
                      • Denial received 7/6/2020
                      • FOIR submitted 12/14/2020
                  Denial received 12/28/2020
        21        Desert Color’s resort website page(s)
        22        Photograph of the lagoon built by Pacific Aquascape at the Hard Rock Seminole Hotel
                  and Casino in Florida
        23        Photographs taken on or around September 3, 2020, showing the current condition of
                  the Desert Color project in St. George, Utah
        24        Civins CV
        25        Utah Admin Code – Rule R392-302. Design, Construction and Operation of Public
                  Pools
        26        Letter Haynes Boone sent to the SWUPHD on January 13, 2021 (Javiera S)
        27        June 15, 2020 Email from Lindsay Kissel to Crystal Lagoons
                  Those exhibits identified by Defendants.




                                                   42
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1518 Page 43 of 46




VII.    Defendants’ Exhibit List.

       Exhibit No.                                          Description
           A          Crystal Lagoons website page(s)
           B          Colliers flyer available online at http://www2.colliers.com/p-USA1073350
           C          Photos of the lagoon at the Hard Rock Hotel and Casino in Florida available on at the
                      Google Maps location for the Hard Rock Hotel and Casino (various dates).
             D        Photos of the lagoons at the Hard Rock Hotel and Casino in Florida available in the
                      Third Amended Complaint filed on November 16, 2020 in Case No. 2:19-cv-796-BSJ
             E        U.S. Patent No. 8,602,514
             F        U.S. Patent No. 4,948,296
             G        Text message exchange attached as Exhibit 7 to the Complaint.
                      Those exhibits identified by Crystal Lagoons


VIII. Witness lists.

        A.       The Plaintiff.

                 1.       Will call.

        1.       Javiera De la Cerda

        2.       Jeffrey Civins

                 2.       May call.

        3.       Fernando Fischmann

        4.       Lisa Moore

        5.       Eric Cherasia

        6.       Any witness identified by the Defendants.

        B.       The Defendants.

                 1.       Will call.

        1.       Cory Severson

        2.       Mitchell Dansie

                 2.       May call.

        3.       Brook Cole

                                                       43
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1519 Page 44 of 46




       4.     Spencer Holmes

       5.     Colin Wright

       6.     Tony Hill

       7.     Dave Nielsen

       8.     Dan Mooy

       9.     Witnesses identified by Crystal Lagoons, except Jeffrey Civins.3

IX.    Depositions.

       No depositions have been taken.

       ORDERED this ____ day of March ___, 2021.

                                           BY THE COURT:


                                           ________________________________
                                           Honorable Bruce S. Jenkins
                                           U. S. District Court Judge




3
  Jeffrey Civins is Crystal Lagoons’ counsel—not a percipient witness—and has no legitimate
reason to be a witness in this matter.

                                              44
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1520 Page 45 of 46




APPROVED AS TO FORM


Date: February 26, 2021           By: /s/ Stephen M. Sansom
                                  Stephen M. Sansom
                                  Brandon T. Christensen
                                  HOLLAND & HART LLP
                                  222 South Main Street, Suite 2200
                                  Salt Lake City, UT 84101
                                  Tel: (801) 799-5897

                                  Anthony R. Zeuli (Admitted Pro Hac Vice)
                                  Thomas Johnson (Admitted Pro Hac Vice)
                                  Joseph Dubis (Admitted Pro Hac Vice)
                                  MERCHANT GOULD P.C.
                                  2200 Fifth Street Towers
                                  150 South Fifth Street
                                  Minneapolis, MN 55402-4247
                                  Tel: (612) 332-5300

                                  COUNSEL FOR PLAINTIFFS
                                  CRYSTAL LAGOONS US CORP AND
                                  CRYSTAL LAGOONS TECHNOLOGIES,
                                  INC.

Date: February 26, 2021           By: /s/ Jared Braithwaite
                                  Jared Braithwaite (Utah Bar No. 12455)
                                  jbraithwaite@mabr.com
                                  MASCHOFF BRENNAN
                                  111 S. Main Street, Ste. 600
                                  Salt Lake City, Utah 84111
                                  Telephone: (801) 297-1850
                                  Facsimile: (435) 252-1361

                                  R. Parrish Freeman (Utah Bar No. 7529)
                                  pfreeman@mabr.com
                                  MASCHOFF BRENNAN
                                  1389 Center Dr., Ste. 300

                                    45
Case 2:20-cv-00851-BSJ Document 94 Filed 02/26/21 PageID.1521 Page 46 of 46




                                  Park City, Utah 84098
                                  Telephone: (435) 252-1360
                                  Facsimile: (435) 252-1361
                                  COUNSEL FOR DESERT COLOR ST.
                                  GEORGE, LLC; DESERT COLOR
                                  MANAGER, LLC; and PACIFIC
                                  AQUASCAPE INTERNATIONAL, INC.

Date: February 26, 2021           By: /s/ Jared L. Inouye
                                  Barry N. Johnson (#6255)
                                  Jared L. Inouye (#9776)
                                  BENNETT TUELLER JOHNSON &
                                  DEERE
                                  3165 East Millrock Drive, Suite 500
                                  Salt Lake City, Utah 84121
                                  Telephone: (801) 438-2000
                                  Email: bjohnson@btjd.com;
                                  jinouye@btjd.com

                                  COUNSEL FOR COLE WEST HOME, LLC

Date: February 26, 2021           By: /s/ Jason E. Greene
                                  ANDERSON & KARRENBERG
                                  Jason E. Greene (#13990)
                                  Samantha E. Hawe (#17615)
                                  50 West Broadway, Suite 700
                                  Salt Lake City, Utah 84101-2035
                                  Telephone: (801) 534-1700
                                  Facsimile: (801) 364-7697
                                  jgreene@aklawfirm.com
                                  shawe@aklawfirm.com

                                  COUNSEL FOR DEFENDANT HOLMES
                                  HOMES, INC.

16261022_v1




                                    46
